LAW OFFICES of DAN BRECHER 99 Park Avenue, 16th Floor New York, New York 10016 (212) 286-0747 Fax:(212) 808-4155 April 20, 2010 VIA EDGAR Chief, Office of Information Technology Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Company Name: Media Sciences International, Inc. CIK: Accession Number: 0001070188-10-000027 Submission Type: Form S-3/A Filing Date: April 20, 2010 File No.: 333-166007 Request for Post-Acceptance Correction Dear Sirs and Madams: We represent Media Sciences International, Inc. (the “Company”).On behalf of the Company, we submit this letter to request a post-acceptance correction to the Company’s filing of Amendment No. 1 to the Company’s Registration Statement on Form S-3 (“Form S-3/A”).The Accession Number for the filing is 0001070188-10-000027.The above-referenced submission was filed as a “S-3/A” Submission Type, and the email acceptance notification for the filing indicates the acceptance of a “S-3/A” submission; however, the filing is appearing on the Edgar system as a “S-1/A” filing instead of a “S-3/A” filing.Accordingly, it is requested that a post-acceptance correction be made to change the incorrect display on the Edgar system of a “S-1/A” form type to the correct display of a “S-3/A” form type. If you require additional information, please contact the undersigned or my associate, Kenneth Oh.Our telephone number is 212-286-0747 and our facsimile number is 212-808-4155. Very truly yours, /s/ Dan Brecher Dan Brecher cc:Kevan Bloomgren, CFO cfitedgar@sec.gov (via email)
